Citation Nr: 1428593	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-23 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for a seizure disorder, to include epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to September 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This appeal was remanded in October 2012 in order to afford the Veteran a hearing, which was held March 2014, such that adjudication is now proper. 

The Veteran has indicated that he experiences constant ringing of his ears, and it is unclear whether he intends to claim entitlement to service connection for tinnitus.  The AOJ is requested to clarify with the Veteran whether he intends to raise such a claim, and if so, properly adjudicate the claim.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability did not manifest in service, a sensorineural hearing loss was not compensably disabling within the one year presumptive period, and current bilateral hearing loss disability is unrelated to service.

2.  Epilepsy or a seizure disorder was not noted on entry into service, and there was not clear and unmistakable evidence that the Veteran was epileptic or had a seizure disorder prior to service.

3.  The Veteran is presumed to have been neurologically sound at service entry.

4.  The Veteran has a current seizure disorder or epilepsy.  

5.  The evidence in support of an in-service seizures is not credible.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  A seizure disorder was not incurred in or aggravated by service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  Failure to provide notice of how a disability rating and effective date are determined is not prejudicial in light of the decisions reached below.  In as much as the Board is denying the benefits sought, any issue related to a disability rating or an effective date is moot.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The case was most recently adjudicated in June 2009.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA audiological examination in June 2009.  The examination and opinion are adequate because they were based on consideration of the Veteran's prior medical history and examination, and described the disability in sufficient detail to allow the Board to make a fully informed evaluation.

No medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's claim of entitlement to service connection for epilepsy.  The Board finds that the record, however, does not reflect competent and credible evidence indicating a disability may be associated with the Veteran's service, and warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2013).  

As outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  In this case, the McLendon standards are not met in this case as credible evidence has not been presented of an in-service injury, as will be discussed in greater detail below.  

At his March 2014 hearing, the Veteran and his representative indicated that he was not in receipt of Social Security disability benefits.  To the extent that there may be outstanding Supplemental Security Income records, there is no indication that they pertain to the claimed disabilities or nexus to service, such that there is no reasonable possibility that they would substantiate the claim, and there is no prejudice to the Veteran in proceeding with adjudication.  There are no other available outstanding records.  

In light of the foregoing the Board finds that there has been substantial compliance with the VCAA, and will therefore proceed to the merits of the appeal.


Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Certain chronic diseases to include epilepsies and a sensorineural hearing loss may be service-connected on a presumptive basis if manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

Hearing Loss

The Veteran's June 1974 entrance audiological examination as well as his September 1976 separation examination did not show evidence of a hearing loss.  38 C.F.R. § 3.385.  testing showed pure tone thresholds, in decibels, as follows: 

In 1999 the Veteran wrote indicating that he had hearing loss, and requesting his DD Form 214 so that he could seek help following his release from incarceration.  

In February 2008 the Veteran claimed that he was entitled to service connection for hearing loss, and he indicated that he had been exposed to noise to include from large caliber weapons.  

The Veteran was afforded a June 2008 VA examination; however, no opinion was provided regarding a nexus.  The examiner indicated that review of service treatment records from 1974 to 1976 showed a 20 dB drop in low frequency at 500 Hertz in the left ear, and otherwise there were no significant changes.  The Veteran reported that he was exposed to significant noise while in service, to include heavy equipment, guns and loud trucks.  The Veteran reported experiencing noise exposure from training in White Sands Missile Base up to four hours a day, and during field simulation exercises.  The Veteran reported that hearing protection was never used.  He indicated that he had no significant occupational noise exposure, and no significant recreational noise exposure.  There was a history of recurrent otitis media and chronic ear infections.  The Veteran described having difficulty hearing.  Otoscopy showed patent ear canals and normal appearing ear drums.  Tympanograms showed normal ear canal volume, admittance and tympanic peak pressures bilaterally.  

The audiogram from June 2008 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
60
80
LEFT
15
15
30
60
85

Speech recognition scores were 88 percent in the right ear, and 96 percent in the left ear.  As such, there was normal sloping to severe sensory hearing loss bilaterally.  

In June 2009 the Veteran was afforded another VA audiological examination in order to obtain an opinion addressing the etiology of his hearing loss.  The claims folder, to include service treatment records were reviewed, and the Veteran was evaluated.  The examiner noted that the Veteran's hearing dropped in the left ear at 500 Hertz while in service; however, at separation the hearing thresholds were normal for VA purposes.  The Veteran reported specific difficulty hearing female voices.  He indicated that his hearing problem began during service.  He also indicated that he experienced constant tinnitus since service.  

The Veteran reported that from June 1974 to September 1976 he served as a signalman.  His noise exposure in service included gunfire noise without hearing protection.  The Veteran reported that he was not in the artillery; however, as a signalman he was exposed to a great deal of noise from gunfire and explosions.  The Veteran reported that since service he worked as a tent maker and upholstery maker for twenty years.  As such, there was exposure to sewing machine noise, also without hearing protection.  Recreational noise exposure included hunting from the time that he was fifteen years old until 1987.  The Veteran also reported that he had periodic motorcycle noise exposure, but that he wore ear muffs during recreational noise exposure.   There was no familial history of hearing loss reported.  The Veteran reported having a history of middle ear pathology and perforated ear drums.  

The June 2009 audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
60
85
LEFT
25
30
35
65
85

Speech recognition scores were of 96 percent in the right and the left ears.  

The examiner opined that the Veteran's current hearing thresholds ranged from moderately severe to severe from 2000 Hertz and above for the right ear, and mild to severe from 1000 Hertz and above for the left ear.  Significantly, the examiner found that the Veteran's hearing was within normal limits for VA purposes at the time of separation from service and there was postservice recreational noise exposure from the Veteran's experiences hunting and riding motorcycles.  As such, the examiner opined that the Veteran's current hearing loss was less likely as not related to active duty noise exposure.  

In June 2009 the Veteran emphasized that as a signalman he worked with the infantry.  

In his March 2014 Board hearing the Veteran explained that as a signalman he was sent out with artillery units, and exposed to their noise, to include mortars.  The Veteran indicated that he had not been told that he had hearing loss due to service.  

In this case, the Veteran has been diagnosed with bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385, and claims it is due to in-service noise exposure.  Given his duties as a lineman, the Board finds the Veteran's competent reports regarding in-service noise exposure to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

The Veteran has thus met the current disability and in-service event or injury requirements.  The dispositive issue in this case is therefore whether there is a nexus between the current bilateral hearing loss disability and service to include the in-service noise exposure, via continuity of symptomatology or otherwise.  For the following reasons, the Board finds that there is not.

Although the Veteran reported that he experienced hearing loss in service, particularly difficulty hearing women's voices, there are no contemporaneous medical records to support this assertion which was made much later in connection with his claim for entitlement to disability benefits.  Further, although at his June 2009 examination he reported that he had difficulty hearing female voices while in service, at his March 2014 hearing he reported that a "tester" (examiner) informed him that he had difficulty hearing female voices, to which he replied that was not the case, and the examiner explained that female voices were typically softer and in a tone that he was not hearing.  As such, the Veteran's statements are inconsistent, and although he is competent to assert that he experienced hearing difficulty, he is not credible as to when his hearing difficulty began.   

Thus, the normal audiogram at separation and the lack of report of, diagnosis of or treatment for hearing loss until many years after service, warrants the conclusion that bilateral hearing loss did not manifest in service, within the one year presumptive period, or for many years thereafter.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  Thus, the preponderance of the evidence is against a finding of continuity of symptomatology.

The only remaining issue is whether there is a nexus between the Veteran's current bilateral hearing loss disability and his in-service noise exposure.  The only medical opinion as to the etiology of the Veteran's bilateral hearing loss disability is that of the VA audiologist who examined the Veteran in June 2009.  The audiologist noted the appellant's bilateral sensorineural hearing loss, considered his reported noise exposure in service, and opined that it was not as likely as not that the hearing loss was due to active duty noise exposure.  The audiologist reasoned that this was based on the normal hearing within normal limits when the Veteran was discharged from service, and that the Veteran had recreational and occupational noise exposure following service.  This opinion, substantiated by sound reasoning, is entitled to substantial probative weight.  

The Board must also consider the Veteran's statements.  The Veteran is competent to testify as to his observations regarding his hearing loss, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As noted above, the Veteran's testimony does not competently and credibly reflect that there was continuity of hearing loss symptomatology.  As to the Veteran's own statements asserting a relationship between his bilateral hearing loss disability and in-service noise exposure, lay testimony may be competent as to matters of diagnosis and the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  

While the Veteran is competent to state that he noticed decreased hearing ability, the question of whether his current hearing loss disability was due to in-service noise exposure or other factors relates to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Consequently, the Veteran's general lay assertions that his bilateral hearing loss disability is related to in-service noise exposure are not competent.  Were they competent, the probative value of these general lay assertions would be outweighed by the specific, reasoned opinion of the VA audiologist who is has received specialized training in the field of audiology.

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


A seizure disorder, to include epilepsy

Service treatment records show that at entrance in June 1974 and at separation in September 1976 the Veteran denied a history of "epilepsy or fits."  

Intermountain Hospital notes from February 1994 referenced the Veteran's "mixed seizure disorder" based on an electroencephalogram.  Department of Health and Welfare State Hospital South notes from February 1994 show that the Veteran reported that he had self-medicated a seizure disorder with marijuana since age 17.  

In 1999 the Veteran wrote indicating that he had epilepsy, and requesting his DD Form 214 so that he could seek help following his release from incarceration.  

April 2001 private treatment records indicate that the Veteran reported that he had developed temporal lobe epilepsy at age seven, and taken medication since then.  Other private treatment notes from 2001 reference the Veteran's reported long history of epilepsy and medications in relation to it.  

A February 2003 private psychological evaluation discussed the Veteran's military experience, to include the appellant's report that he had petite-mal seizures while in the military.  When the examiner indicated that it would be unusual for someone with epilepsy to be in the service, the Veteran reported that his disorder was hidden, and related details that the examiner found difficult to follow and did not include in his report.

An April 2003 EEG report impression was abnormal with epileptiform activity seen more frequently during hyperventilation and photic stimulation.  There was electrographic evidence for the presence of seizure disorder of a generalized nature, such as absence seizures, atypical absence seizures, generalized major motor seizures, and myoclonic seizures.  May 2003 State Hospital North private treatment notes indicated that B. Bergen, M.D., the neurologist who had conducted the EEG was consulted regarding the positive EEG without objective seizures, although the Veteran had a subjective feeling of having seizures.  Dr. Bergen indicated that Phenobarbital, the medication that the Veteran was requesting and stating that he had been on for years, was not indicated and in fact was contraindicated.  Dr. Bergen recommended a low dose of Depakote, which was prescribed.  The diagnoses included abnormal EEG without clinical symptoms.  

In February 2008 the Veteran claimed that he was entitled to service connection for epilepsy.  

In a July 2008 psychological examination, the examiner commented, based on the Veteran's reported history, that the appellant had seizures diagnosed at an early age, which continued to that day.  Epilepsy was listed as an Axis III diagnosis.  

In February 2009 the Veteran indicated that he had been diagnosed with petite-mal epilepsy since the age of seven.  He contended that his epilepsy was aggravated by service.  

In June 2009 he indicated that while on active duty his Phenobarbital/Zorontin was sent home, and he went "cold turkey" without his medications.  He reported that he endured corporal punishment to include being forced to dig a hole in extreme heat for a latrine, just to be told to bury the latrine, and then to be told to dig it back out.  

In March 2014 the Veteran was afforded a videoconference hearing.  He explained that he had epilepsy since age seven, and that when he enlisted his medications were taken from him and sent home to his parents.  The appellant wondered why he was admitted to the service when he was epileptic.  The Veteran described his epilepsy as blacking out, being unconscious.  He indicated that he did not receive any treatment for epilepsy in service, and that at age 17 when his medications were taken from him he began to self-medicate with marijuana.  The Veteran reported that he had PTSD that set-off his epilepsy.  

The Board observes that the May 2008 rating decision denied entitlement to service connection for schizophrenia, and that a July 2008 rating decision continued the denial of service connection for a psychotic disorder not otherwise specified (claimed as schizophrenia).  As such, he has not received entitlement to service connection for a psychiatric disorder.  

Later in his hearing testimony, the Veteran reported that he had been before a judge on a commitment hearing, and he had informed the judge that he was not paranoid schizophrenic, but rather had epilepsy since 1987.  He reported that he had also told the judge that he had been tested in childhood by a clinic Rochester, University of Minnesota and Children's Pediatrics in St. Louis and it had been determined that he had epilepsy.  Later in the testimony he again referenced having epilepsy since he was seven years old.  The Veteran reported that he did not receive any treatment from a facility in the year following service, although he indicated that he always had pills, and self-medicated with marijuana.  The Veteran indicated that he had never not been told that epilepsy had worsened in service.  

In May 2014 the Veteran's parents submitted a statement to the effect that the Veteran had been epileptic since age seven, and that when he was in Basic Training his medication had been returned to them.  

The burden of proof is on VA to rebut the presumption of soundness by clear and unmistakable evidence that a disability existed prior to service and that the disease or injury was not aggravated therein.  See VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable-evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 115, 131 (2003).  In considering the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated when no preexisting condition is noted upon entry into service, the veteran is presumed to be sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F. 3d. 1089 (Fed. Cir.2004).

Neither epilepsy or a seizure disorder were noted on entrance into service as such the presumption of soundness attaches.  The next question to be addressed is whether the presumption of soundness has been rebutted.  As stated above, the standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that the Veteran's disability both pre-existed service and was not aggravated by service.  38 C.F.R. § 3.304(b).  Here, although the Veteran and his parents have reported that he had epilepsy since age seven, epilepsy and fits were specifically denied by the Veteran on his reported medical history on entrance into service, and physical examination did not diagnose a seizure disorder.  

Although the Veteran's parents are competent to report the Veteran was diagnosed as having petite-mal seizures at age seven, they are not competent to say that the Veteran was not sound at enlistment.  The earliest medical evidence of record suggesting a seizure disorder is in 1994.  Otherwise, there are later records wherein the Veteran reported that he had been epileptic since age seven, however his reports do not arise to the level of certainty required.  Further, the Veteran's reports have been undermined by his indication that he did not have epilepsy or fits when he entered service, which raises doubts as to his credibility.  As such, there is not clear and unmistakable evidence that the Veteran had epilepsy or a seizure disorder prior to service, and he will be presumed to have been sound at service entrance.  Accordingly, the Veteran's claim will be analyzed as one for service connection.

There is competent evidence of record that the Veteran has a current seizure disorder.  Specifically, he was diagnosed as having mixed seizure disorder in 1994, and epileptiform activity was evident on a 2003 EEG.  

The Board acknowledges the Veteran's contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to attest to an injury and his seizures, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Regarding the Veteran's current allegations that his seizures and epilepsy have been present since his years in service, the evidence contains inconsistencies that diminish the credibility of the Veteran.  Based on the Veteran's conflicting statements, the Board finds that the appellant is not credible to the extent that he reports that he experienced seizures in service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).  

Although there is evidence, in the form of a letter from the Veteran's parents, merely reiterating that the appellant had seizures since age seven and that his medications were returned to them when he entered service, without adding any details to elucidate the situation, this letter is of little probative weight to support the Veteran's contentions.  Further, the Veteran's statements regarding the onset of his disability have been inconsistent.  As noted above, the Veteran has on multiple instances reported that he experienced seizures since age seven, and that his medication was taken from him in service, causing injury, but he reports self-medicating with marijuana since then.  He has also reported injury from corporal punishment described above, but even assuming this occurred the service medical records do not reveal any evidence of inservice seizure activity.  

It is significant that at his March 2014 hearing the Veteran indicated that in a commitment hearing he told the judge that he had epilepsy since 1987, i.e., more than a decade after service.  On his in-service reported medical history, at entrance and at separation, the Veteran indicated that he did not suffer from epilepsy or fits.  The first medical treatment record for seizures that is associated with the claim is in 1994, nearly two decades post-service.  

When considering all of the evidence of record, the Board finds that a seizure disorder or epilepsy was not incurred in service.  Although the Veteran has a current seizure disability, there is no credible evidence of an event or injury in service, and the first documented occurrence of seizures is in 1994, approximately 18 years after service, long after the one-year presumptive period, and the evidence of record preponderates against establishing entitlement to service connection.  

This claim turns on a matter of in-service incurrence, and although the Veteran is competent to attest to an event or injury and his symptomatology, his assertions and corresponding buddy statement are not considered credible regarding experiencing seizures in and since service.  This does not equate to the evidence being in relative equipoise, as the Board finds the preponderance of the evidence is against the claim.  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for epilepsy or a seizure disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for a seizure disorder, claimed as epilepsy is denied.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


